Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are presented for examination. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 16 or 18.  Specifically, the closest prior art reference Kim et al. (US Pub. No. 2019/0237703 A1) fails to teach or suggest a display apparatus, comprising: a plurality of first holes disposed between the plurality of pixels and spaced apart from the first electrode, wherein each of the first holes comprises an opening that passes through the second planarization layer and the pixel-defining layer; and a first etching prevention layer disposed on a bottom surface of each of the first holes and on the first planarization layer, as recited in claim 1; or a display apparatus, comprising: a plurality of holes disposed in the non-display area, wherein each of the holes comprises an opening that passes through the second planarization layer and the pixel-defining layer; and a first etching prevention layer disposed on the first planarization layer under the holes, wherein the intermediate layer and the second electrode extend into the non-display area and are disposed inside each of the holes, and an entirety of each of the holes is filled by the organic encapsulation layer, as recited in claim 16; or a method of manufacturing a display apparatus, the method comprising: forming a first etching prevention layer on the first planarization layer and forming a plurality of first holes that pass through the second planarization layer and the pixel-defining layer in a display area, as recited in claim 18.  
Dependent claims 2-15, 17 and 19-26 are allowable because of their dependence from one of allowable independent claims 1, 16 or 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/29/2022